NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4519-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

CALEB L. MCGILLVARY,

          Defendant-Appellant.


                   Submitted May 12, 2021 – Decided August 4, 2021

                   Before Judges Alvarez and Geiger.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Indictment No. 16-05-0344.

                   Meyerson & O'Neill, attorneys for appellant (Matthew
                   L. Miller, on the briefs).

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Amanda G. Schwartz, Deputy Attorney
                   General, of counsel and on the briefs).

                   Appellant filed pro se supplemental briefs.

PER CURIAM
      Tried by a jury, defendant Caleb McGillvary was convicted of first-degree

murder, N.J.S.A. 2C:11-3(a)(1), (2). On May 30, 2019, the court sentenced

defendant to fifty-seven years of imprisonment, subject to the No Early Release

Act's (NERA) eighty-five percent parole ineligibility. See N.J.S.A. 2C:43-7.2.

He appeals by way of counseled and uncounseled briefs, alleging that the court

committed prejudicial errors during trial, and that the representation he received

was ineffective. We affirm.

      The charges against defendant arose from the May 13, 2013 discovery of

the victim, Joseph Galfy, Jr., a seventy-four-year-old attorney. Police found

Galfy beaten to death, lying face-down on his bedroom floor. Officers collected

a variety of items and swabs from the scene, including a one-way train ticket

from Rahway to Asbury Park from the day before, Sunday, May 12, 2013.

Following that lead, Union County Prosecutor's Office Homicide Task Force

Sergeant Johnny Ho located surveillance footage from the New Jersey Transit

Rahway station, in which Galfy is seen that morning accompanied by another

person, later identified as defendant. The video depicted Galfy purchasing a

ticket from a vending machine and handing it to defendant, who then hugged the

victim. The two men walked towards a train platform.




                                        2                                   A-4519-18
      Galfy's cell phone contact list included a number for "Kai" Lawrence,

matching the telephone number on a piece of paper found in the bedroom. The

victim and defendant exchanged calls on the evening of May 12, 2013. Galfy

told defendant via text message at 5:33 p.m. that he would be at the train station

in about ten minutes.

      As a result, officers obtained a court order permitting the retrieval of

defendant's phone and phone GPS records. However, the phone had been

recently deactivated, and the final recorded location was Clark, the town where

Galfy lived.

      Defendant's last phone contact was with Kimberly Conley-Burns. She

testified at trial that she contacted defendant on Facebook, as he was an internet

personality, informing him that if he were ever in New Jersey, she could find

him a place to stay. On Saturday, May 11, the day before the murder, defendant

told Conley-Burns that he had met a man in Times Square who drove him to

New Jersey, and was planning to stay in Newark, which defendant mistakenly

believed was where the victim lived. Defendant mentioned that the person was

older, his name was Joe, and that he was a lawyer.




                                        3                                   A-4519-18
      In a voicemail and text exchange, Conley-Burns warned defendant that

Newark was dangerous and that he needed to be careful. He responded that he

had found someone: "a good person who put [him] up for the night."

      Defendant and Conley-Burns planned to meet in Asbury Park on May 12,

which was Mother's Day. Because of a family brunch, Conley-Burns did not

appear when defendant arrived that morning, so they changed their plan,

agreeing to go to Philadelphia the following day. Defendant texted Conley-

Burns that he had "to head up to Newark."

      Conley-Burns then received a series of calls from defendant, which she

was unable to answer. He told her that the place in Newark "fell through,"

asking if she could pick him up.

      At approximately 10:00 to 10:15 p.m., defendant appeared at the White

Diamond Diner in Clark, where he encountered Robert McNamara and his

brother, initiating conversation and showing them an online video of himself.

Defendant asked for directions to Rahway.

      Alexander McCue was working at a 7-11 in Clark at around 11:30 p.m.

when he saw defendant, whom he recognized from the internet because of

defendant's distinctive face tattoo. Defendant asked McCue for directions to the

Rahway train station, and McCue told him he thought there might be a train


                                       4                                  A-4519-18
station in Clark. Defendant interrupted him, saying he was not returning to

Clark, and was looking for the quickest way out. McCue told defendant to walk

across the street since that was the border of Rahway, and defendant left.

      Robert Scully, a New Jersey Transit train conductor, testified that while

working the night shift, traveling between Long Branch and New York City, he

collected defendant's ticket, noticing it was for Asbury Park. Scully explained

defendant needed to catch a connecting train at Long Branch but would have to

wait since none operated at that hour. Defendant borrowed Scully's phone to

ask his ride to meet him at Long Branch, although defendant had to place

multiple calls, possibly because no one was answering at the other end. The

train arrived in Long Branch shortly after 2:30 a.m.

      The following day, Monday, May 13, defendant left another voicemail for

Conley-Burns, describing his appearance so she could identify him when she

arrived at the Asbury Park train station. Once they met, he immediately told her

he had just been "raped." Defendant added that he had contacted police, but that

they would not do anything because the assailant was an attorney. Defendant

also told her that he had awakened to find that he had ejaculate in his mouth, on

the side of his face, and on the side of his cheek. He said something to the




                                       5                                     A-4519-18
perpetrator about it but Galfy denied that he did anything, so defendant just left.

Defendant did not mention the rape again.

      Conley-Burns saw no bruises, cuts, scratches, or scrapes on defendant's

hands or face. Defendant told her he had cut his hair short, to about an inch or

two, with a knife. He did not give a reason.

      On the way to Philadelphia, Conley-Burns stopped to pick up a friend.

She remembered defendant during that day as "very friendly," "talking to

people," "rapping or beat boxing with these kids," "joking around," and

"animated and playful." Defendant was "chatty. Off-beat. Quirky," and acted

"weird." After spending time in Philadelphia, Conley-Burns drove defendant to

the home of Marjory Erin Wagner, a friend who lived near Glassboro, because

Wagner had agreed to let defendant stay there for the night.

      Wagner testified that after Conley-Burns left, she, defendant, and her

boyfriend spent the evening "listening to stories and drinking some beers." The

following day, they drove defendant to a train station in Haddonfield around

7:00 or 8:00 in the evening. Defendant never said he had been raped, and she

described his demeanor as "interesting" and "weird."

      Defendant was eventually located in the Greyhound Bus terminal in

Philadelphia on May 16, 2013, and taken to a precinct station. Ho and others


                                        6                                    A-4519-18
arrived at approximately 9:00 p.m. and interviewed defendant after advising him

that he was being charged with murder. Defendant waived his Miranda 1 rights

and gave a lengthy recorded statement, ending when he requested counsel. The

video was shown to the jury.

       When officers questioned defendant initially about what happened,

defendant asked: "he died?" Defendant then told Ho that he met Galfy in Times

Square by the bus depot, and told Galfy he was headed to New Jersey. The two

got dinner from a restaurant near Galfy's house, and at first defendant "thought

[Galfy] was real nice and then he [f***ing] raped me." After dinner, they drank

beer while watching television in the living room, and defendant said Galfy

wanted to put defendant's beer in a glass instead of leaving it in the bottle.

Defendant drank about five beers and felt kind of groggy but walked to the guest

bedroom by himself.

       Defendant told detectives that before going to bed, Galfy asked defendant

to shower with him. Defendant refused and showered alone before going to

sleep. He awakened with a metallic taste in his mouth, a bad headache, and

when he looked in the mirror in the morning, he thought he saw dried ejaculate

on the side of his face. He did not confront Galfy and said he did not "really


1
    Miranda v. Arizona, 384 U.S. 436 (1966).

                                       7                                  A-4519-18
know what to think about it." Galfy drove him to a train station and purchased

him a ticket to Asbury Park.

      Defendant claimed that when he returned to Galfy's that night, they had

dinner and a couple of beers. Defendant awakened on Galfy's bedroom floor,

only to find Galfy pulling his pants. At that point, defendant began to hit him.

Defendant could not remember how he struck Galfy. He said he "could have

elbowed him. . . . kneed him. I don't know." He left the house, and remembered

going to a diner and catching a train to Long Branch.

      At trial, defendant explained his "home-free" lifestyle in which he played

music and worked construction jobs when he needed money, but otherwise spent

his time surfing. Around 2012 to 2013 he traveled from his home in Canada to

the United States to continue this lifestyle. In February 2013, he achieved

internet fame following an incident in California. He continued across the

country, being offered food and places to stay by people who knew him from

the internet.

      Defendant testified that he encountered Galfy in New York City, that

Galfy asked where he was headed, and remarked that he looked lost. Galfy put

him up for the night, and he left after breakfast. Galfy told him to call if he was

in the area and needed a place to stay. Defendant thanked Galfy and hugged


                                        8                                    A-4519-18
him goodbye because he did not know "what he had done to [him] at the time."

He gave Galfy his phone number and email address.

      On the stand, defendant said he cut his hair short on May 12, 2013,

because he was warm. He testified he was going to travel to Atlanta, and it

would be "really hot" there. Defendant cut his jeans into shorts because he

wanted to exercise.

      After his original plans with Conley-Burns fell through, defendant decided

to spend a second night at Galfy's house. He thought he was still in the greater

Newark area, which Conley-Burns had described as a dangerous place.

Defendant took the train to Long Branch, hoping that if he was geographically

closer to Galfy, Galfy would be more likely to let him stay at his home. After

getting off the train, defendant called and asked if Galfy could host him again.

Galfy agreed but added he would have to wait to be picked up since Galfy was

in New York City. Defendant waited approximately forty-five minutes.

      Once back at Galfy's home, Galfy again gave defendant beer poured into

a glass. After dinner and a few beers, defendant "was feeling like really warm

and fuzzy and like relaxed."     He recalled Galfy putting the dishes in the

dishwasher; the last thing he remembered was hearing the Jeopardy theme song.

He came to on the floor in Galfy's room on his back.


                                       9                                  A-4519-18
      Defendant testified:

               [T]he next thing I knew he was shoving me into the bed
               and I was trying to get him away from me and then I
               was hitting him and then he shoved my head on the
               floor and body slammed me and I couldn't breathe. And
               I was trying to get out from underneath him and he kept
               humping and grinding me. And he, he was trying to put
               my dick in his mouth and I was trying to get him away
               from me. I -- that's, that's all I can remember.

      After the incident, defendant could not recall how he left Galfy's house or

where he went. He knew he "came to" in a parking lot, his muscles were sore,

he had a headache, and a metal taste in his mouth. Defendant remembered going

to the diner and the 7-11. At the diner, he went into the bathroom, dry heaved

into a toilet, and splashed water on his face. He showed a video of himself on

the internet to the other men in the diner, ate something, and went outside to

smoke. Defendant had problems with his phone, and by the time he was on the

train to Long Branch, had thrown it out because it smelled like urine and would

not turn on.

      Defendant could not recall the whereabouts of the things he wore during

the alleged sexual assault, which he said were soaked in blood and urine. He

wore different clothes when speaking to the detectives in Philadelphia, but "[a]t

some point [he] had to have [changed] because when [he] came to," he was

dressed differently. He also confirmed that in a photograph taken with an

                                        10                                 A-4519-18
employee at the diner the night after the alleged sexual assault he was wearing

different clothing. He claimed he was unaware that Galfy died until informed

by the detectives.

      Pre-trial, defendant unsuccessfully moved to suppress his initial

statement, and to recuse the Union County criminal bench, or in the alternative,

to be granted a change of venue. He also wanted to testify regarding Galfy's

vacations outside the country, which he characterized as "kind of creepy"

without further explanation, and to cross-examine a neighbor about a young man

who had briefly lived with Galfy. We provide greater detail regarding those

applications in the relevant sections. That motion was also denied.

      Post-conviction, defense counsel filed a motion for a new trial, as did

defendant pro se. Both motions were denied. Defendant unsuccessfully moved

to represent himself during his sentencing.

      Now on appeal, defendant claims the following errors:

            POINT I

            [DEFENDANT]'S CONVICTION FOR FIRST
            DEGREE MURDER WAS AGAINST THE WEIGHT
            OF THE EVIDENCE.

            A.       The Evidence Adduced at Trial Was Not
                     Sufficient to Establish Beyond a Reasonable
                     Doubt that [Defendant] Killed Mr. Galfy
                     Purposely or Knowingly.

                                      11                                  A-4519-18
POINT II

[DEFENDANT] IS ENTITLED TO A NEW TRIAL
BECAUSE    HE   RECEIVED    INEFFECTIVE
ASSISTANCE OF COUNSEL AND THERE EXISTS
A REASONABLE PROBABILITY THAT THE
RESULT WOULD HAVE BEEN DIFFERENT BUT
FOR COUNSEL'S ERRORS.

A.   Trial Counsel's Failure to Move to Strike
     Inadmissible Portions of Dr. Shaikh's Testimony
     was a Clear and Prejudicial Error that Prevented
     [Defendant] From Receiving a Fair Trial.

B.   Trial Counsel's Refusal to Cross-Examine a Key
     Witness Prejudiced [Defendant]'s Ability to
     Present His Defense.

C.   Trial Counsel Contradicted [Defendant]'s
     Testimony in His Closing Statement.

POINT III

THE TRIAL COURT'S FAILURE TO STRIKE
INADMISSIBLE AND HIGHLY PREJUDICIAL
EXPERT TESTIMONY WAS A CLEAR ERROR
THAT    PREVENTED    DEFENDANT    FROM
RECEIVING A FAIR TRIAL AND NECESSITATES
REVERSAL ON APPEAL.

POINT IV

PROSECUTORIAL MISCONDUCT PREJUDICED
[DEFENDANT]'S RIGHT TO A FAIR TRIAL.

     A.   The State Misconstrued and Exaggerated
     the Evidence Concerning the Manner in Which



                        12                              A-4519-18
            Decedent Sustained His Injuries in Direct
            Contravention of the Record.

            B.   The State Mischaracterized [Defendant]'s
            Defense to Make it Appear Implausible and
            Absurd.

            C.    The          Prosecutor's        Improper
            Characterization of the Evidence and Defendant's
            Theory of the Case Contributed to the
            Cumulative Errors that Rendered this Trial
            Unreliable and Unfair.

      POINT V

      THE TRIAL COURT'S APPLICATION OF
      AGGRAVATING FACTOR [ONE] WAS IMPROPER
      BECAUSE IT DOUBLE COUNTED THE EVIDENCE
      USED TO ESTABLISH THE OFFENSE.

            A.   The Trial Court Improperly Applied
            Aggravating Factor [One].

      POINT VI

      THE TRIAL COURT ERRED BY BARRING
      [DEFENDANT]'S TESTIMONY CONCERNING THE
      ALLEGED 'CREEPINESS' OF MR. GALFY'S
      VACATIONS AND THE 'YOUNG FRIEND' HE HAD
      LIVING WITH HIM.

      POINT VII

      CUMULATIVE      ERROR       PREVENTED
      [DEFENDANT] FROM RECEIVING A FAIR TRIAL.

In his pro se brief, defendant raises the following claims of error:



                                 13                                    A-4519-18
POINT I

DENIAL OF [DEFENDANT]'S MOTION TO
CHANGE THE VENUE WAS AN ABUSE OF
DISCRETION AMOUNTING TO REVERSIBLE
ERROR.

POINT II

CHARGING JURY BURDEN SHIFTING [N.J.S.A.]
2C:2-8(d) INSTRUCTION OVER [DEFENDANT]'S
OBJECTION      DEPRIVES  HIM    OF  HIS
SUBSTANTIAL RIGHT TO DUE PROCESS AND
REQUIRES REVERSAL.

POINT III

IRREGULAR INFLUENCES ON THE JURY WERE
PLAIN ERROR AFFECTING [DEFENDANT]'S
SUBSTANTIVE DUE PROCESS RIGHTS AND
REQUIRES REVERSAL AND A NEW TRIAL.

POINT IV

TRIAL COURT'S PROHIBITION ON CALLING OR
CONFRONTING WITNESSES WAS STRUCTURAL
ERROR REQUIRING REVERSAL.

POINT V

THE TRIAL COURT ABUSED ITS DISCRETION BY
FAILING TO SUPPRESS [DEFENDANT'S] [MAY
16, 2013] STATEMENT; AND ITS ADMISSION AT
TRIAL AND ALSO [DEFENDANT]'S TESTIMONY
WERE FRUITS OF THE POISONOUS TREE.




                   14                       A-4519-18
             POINT VI

             TRIAL COURT ABUSED ITS DISCRETION BY
             NOT PROVIDING AN ADVERSE INFERENCE
             INSTRUCTION    TO    REMEDY     [BRADY 2]
             VIOLATIONS BY THE STATE, WHICH REQUIRES
             A NEW TRIAL.

             POINT VII

             DEFENSE COUNSEL['S] . . . PERFORMANCE AT
             TRIAL DEPRIVED [DEFENDANT] OF HIS
             SUBSTANTIAL    RIGHT       TO   EFFECTIVE
             ASSISTANCE OF COUNSEL, A STRUCTURAL
             ERROR REQUIRING REVERSAL.

             POINT VIII

             DENIAL OF [DEFENDANT]'S SUBSTANTIAL
             SIXTH  AMENDMENT     RIGHT  TO   SELF-
             REPRESENTATION WAS A STRUCTURAL ERROR
             REQUIRING REVERSAL OF [DEFENDANT]'S
             CONVICTION.

                                       I.

       We first address defendant's contention that the first-degree murder

conviction was against the weight of the evidence. He posits that because the

evidence did not demonstrate the requisite state of mind, the judge should have

granted his motion for a new trial.




2
    Brady v. Maryland, 373 U.S. 83 (1963).

                                      15                                 A-4519-18
      Rule 3:20-1 provides that a trial judge may grant such applications where

"required in the interest of justice." However, the trial judge shall not "set aside

the verdict of the jury as against the weight of the evidence unless, having given

due regard to the opportunity of the jury to pass upon the credibility of the

witnesses, it clearly and convincingly appears that there was a manifest denial

of justice under the law." Ibid.

      "[A] motion for a new trial is addressed to the sound discretion of the trial

judge, and the exercise of that discretion will not be interfered with on appeal

unless a clear abuse has been shown." State v. Armour, 446 N.J. Super. 295,

306 (App. Div. 2016) (alteration in original) (quoting State v. Russo, 333 N.J.

Super. 119, 137 (App. Div. 2000)). "There is no 'miscarriage of justice' when

'any trier of fact could rationally have found beyond a reasonable doubt that the

essential elements of the crime were present.'" State v. Jackson, 211 N.J. 394,

413-14 (2012) (quoting State v. Afanador, 134 N.J. 162, 178 (1993)). We

"weigh heavily the trial court's 'views of credibility of witnesses, their

demeanor, and [its] general feel of the case.'" State v. Carter, 91 N.J. 86, 96

(1982) (alteration in original) (quoting State v. Sims, 65 N.J. 359, 373 (1974)).

      N.J.S.A. 2C:11-3(a) provides that "criminal homicide constitutes murder

when: [] (1) The actor purposely causes death or serious bodily injury resulting



                                        16                                    A-4519-18
in death; or [] (2) The actor knowingly causes death or serious bodily injury

resulting in death . . . ." Thus, for serious bodily injury murder (SBI murder),

the State needs to prove that a defendant "[(1)] knowingly or purposely inflicted

serious bodily injury with actual knowledge that [(2)] the injury created a

substantial risk of death, and that [(3)] it was 'highly probable' that death would

result." State v. Wilder, 193 N.J. 398, 409 (2008) (alterations in original)

(quoting State v. Jenkins, 178 N.J. 347, 363 (2004)). For purposeful SBI

murder, the State must prove that "'defendant's conscious object [was] to cause

serious bodily injury that then resulted in the victim's death' and that defendant

'knew that the injury created a substantial risk of death and that it was highly

probable that death would result.'" Jenkins, 178 N.J. at 362 (alteration in

original) (quoting State v. Cruz, 163 N.J. 403, 417-18 (2000)).

      To sustain "'knowing' SBI murder, the State must make the same showing,

except that, rather than proving that serious bodily injury was defendant's

conscious objective, it need only demonstrate that he 'was aware that it was

practically certain that his conduct would cause serious bodily injury.'" Id. at

362-63 (quoting Cruz, 163 N.J. at 418).

      The Supreme Court has delineated the key differences between aggravated

manslaughter and SBI murder. Wilder, 193 N.J. at 409; Jenkins, 178 N.J. at



                                       17                                    A-4519-18
362-63; Cruz, 163 N.J. at 417-18.           A defendant commits aggravated

manslaughter    when    "recklessly    caus[ing]   death   under    circumstances

manifesting extreme indifference to human life."        Wilder, 193 N.J. at 409

(alteration in original) (quoting N.J.S.A. 2C:11-4). Aggravated manslaughter

differs in that it "does not require an intention to cause serious bodily injury or

an awareness that death is 'practically certain' to follow." Ibid. (quoting Cruz,

163 N.J. at 417-18). Extreme indifference to human life focuses "not on the

defendant's state of mind, but on the circumstances under which the defendant

acted." Ibid. (quoting Cannel, N.J. Criminal Code Annotated, cmt. 2 on N.J.S.A.

2C:11-4 (2007)). Therefore, if a "defendant disregarded only a 'possibility' of

death, the result is reckless manslaughter." Jenkins, 178 N.J. at 363.

      In denying defendant's application, the judge noted the overwhelming

proofs that defendant caused the victim's death, satisfying the first element

necessary for first-degree murder. The extent of the injuries, established by the

medical examiner's testimony, and corroborated by autopsy photographs and

other medical records, included a "broken neck, broken ribs, and . . . the mauling

of his head to the point where his ear" was torn, the cartilage visible. The judge

opined the injuries demonstrated that the assault was far more than just an effort

to thwart a sexual advance.


                                       18                                    A-4519-18
      Moreover, defendant's conduct following the attack, including his change

of clothing and hairstyle, and his "remarkable memory as to extraordinary

details" demonstrated that defendant was not believable. Despite remembering

everything regarding his first meeting with Galfy, and the topics of their

conversation, he could not remember the whereabouts of his stained clothing.

Defendant discarded his phone and falsely told Conley-Burns that he had

reported the alleged assault to police. He left New Jersey and was on his way

to Georgia. Thus no "manifest denial of justice under the law" occurred, much

less one that required a new trial.

      The judge's decision was sound, supported by the record, and not a clear

abuse of discretion. The medical examiner testified that Galfy died from blunt

force trauma from many blows over his body, including to his eyes, mouth, ears,

the back of his head, his neck, his shoulders, arms, and ribs. Blood splatters in

the bedroom surrounded the victim. Galfy was a seventy-four-year-old man,

smaller in stature than defendant, and the severity and number of his injuries

supported the jury's conclusion that defendant knew his actions created

substantial risk of death, or that he was aware that death was practically certain

to result. The repeated crushing blows demonstrated defendant's intent to cause

serious bodily injury. See Wilder, 193 N.J. at 409.


                                       19                                   A-4519-18
        The jury heard and rejected defendant's testimony regarding the defenses

of involuntary intoxication and self-defense. The court instructed the jury as to

their role as factfinders and their duty to determine the credibility of the

witnesses, tracking the model jury charges. Model Jury Charges (Criminal),

"Criminal Final Charge, Function of the Jury" (rev. May 12, 2014). It also

instructed the jury on purposeful and knowing serious bodily injury murder, as

well as the required elements of passion/provocation manslaughter and

aggravated/reckless manslaughter. 3 The court further instructed on self-defense

and involuntary intoxication. 4 Therefore, the jury was fully apprised and aware

of their options to convict defendant of the lesser-included crimes but decided

instead that the evidence supported SBI murder.

        The record does not suggest a miscarriage of justice occurred. The jury

assessed defendant's testimony and proffered defenses and rejected them. The

judge did not abuse his discretion by denying defendant's motion for a new trial.




3
    Defendant does not challenge these jury instructions.
4
 These instructions are challenged on appeal and will be addressed in Point
VIII.

                                       20                                  A-4519-18
                                       II.

      Defendant asserts both in his counseled and uncounseled brief that he

received ineffective assistance of counsel. He anchors this argument on trial

counsel's examination of the medical examiner, decision not to cross-examine a

State's witness, and discussion in summation of a portion of defendant's

testimony. We do not comment on the merits of any of the claims, deferring to

post-conviction review. These issues cannot be resolved based on the trial

record alone. See State v. Hess, 207 N.J. 123, 145 (2011). Counsel's trial

strategy, which informed the manner in which he conducted his examination of

witnesses and the formulation of his closing statement, cannot be gleaned from

this record. See ibid.

                                       III.

      Defendant claims that the court should have struck portions of the medical

examiner's testimony sua sponte. Specifically, he objects to the following:

                  Q.   Could [the injury to Galfy's right ear] have
            been caused, say, from if Mr. Galfy was on the ground
            and a foot came down, hit the ear and came -- in a
            downward fashion, something of that nature?

                  A.     It could be consistent.

                  ....




                                       21                                 A-4519-18
                 Q.   Could [the swelling in Galfy's brain] have
            come from a knee hitting him somewhere on the head
            ...?

                  A.    It's possible.

                  Q.    Could it have come from a fist?

                  A.    Yes.

                  Q.    An elbow?

                  A.   Yes, but I don't see any pattern injury
            where I can categorically say that it was one of those
            objects.

                  Q.    What about a stomp?

                  Could it have come from a stomp?

                  A.    Yes.

      We review this claim employing the plain error standard of review, as

defendant did not object at the time. Thus, defendant needs to establish that the

error was "clearly capable of producing an unjust result." State v. Prall, 231

N.J. 567, 581 (2018) (quoting R. 2:10-2).

      N.J.R.E. 702 informs our analysis. The answers defendant describes as

unreliable were nothing more than responses given by the expert to hypothetical

questions. After the hypotheticals were posed, defendant's attorney thoroughly

cross-examined, exploring the expert's use of phrases such as "could have been"


                                         22                                A-4519-18
or "possibly," establishing that he was not rendering an opinion to a medical

certainty. See State v. Martini, 131 N.J. 176, 259-60 (1993) (stating opposing

counsel may cross-examine an expert witness to question the expert's opinions

on hypothetical situations presented on direct).

      The mere fact that the medical examiner responded to hypotheticals put

to him by the prosecutor did not create error. He was conclusive regarding the

injuries suffered by the victim, and that the injuries caused his death. That

defense counsel appropriately elicited that the expert could not identify what

part of the assailant's body caused which injuries, does not in any way weaken

the foundation of his testimony—that the multiple injuries inflicted upon Galfy

constituted homicide.

      Furthermore, the trial court instructed the jury that it could either accept

or reject expert testimony at its discretion. Model Jury Charges (Criminal),

"Expert Testimony" (rev. Nov. 10, 2003). The court's failure to sua sponte strike

the testimony was not clearly capable of producing an unjust result.

                                       IV.

      Defendant also contends that the prosecutor's summation unfairly

mischaracterized his testimony and that of the medical examiner. If a prosecutor

makes impermissible commentary in his or her summation, the court must weigh


                                      23                                    A-4519-18
"the severity of the misconduct and its prejudicial effect on the defendant's right

to a fair trial . . . ." State v. Wakefield, 190 N.J. 397, 437 (2007) (quoting State

v. Papasavvas, 163 N.J. 565, 625 (2000)). The reviewing court will review a

conviction based on prosecutorial misconduct if "the conduct was so egregious

as to deprive defendant of a fair trial." Ibid. (quoting Papasavvas, 163 N.J. at

625).

        For a prosecutor's comment to require a new trial, however, "there must

have been 'some degree of possibility that [the prosecutor's comments] led to an

unjust result.'" State v. McNeil-Thomas, 238 N.J. 256, 276 (2019) (alteration in

original) (quoting State v. R.B., 183 N.J. 308, 330 (2005)). The possibility of

an unjust result "must be real, one sufficient enough to raise a reasonable doubt

as to whether [it] led the jury to a verdict it otherwise might not have reached."

Ibid. (alteration in original) (quoting R.B., 183 N.J. at 330).

        "Prosecutorial comments are deemed to have violated the defendant's right

to a fair trial when they 'so infect[] the trial with unfairness as to make the

resulting conviction a denial of due process.'"        Jackson, 211 N.J. at 409

(alteration in original) (quoting State v. Koedatich, 112 N.J. 225, 338 (1988)).

Whether the comments had the capacity to deprive defendant of a fair trial is




                                        24                                    A-4519-18
decided "within the context of the trial as a whole." State v. Feaster, 156 N.J.

1, 64 (1998).

      "In determining whether the prosecutor's comments were sufficiently

egregious to deny defendant a fair trial," the reviewing court considers "the tenor

of the trial and the responsiveness of counsel and the court to the improprieties

when they occurred." State v. Timmendequas, 161 N.J. 515, 575 (1999). The

consideration includes "whether defense counsel made a timely and proper

objection, whether the remark was withdrawn promptly, and whether the court

ordered the remarks stricken from the record and instructed the jury to disregard

them." Id. at 575-76 (quoting State v. Ramseur, 106 N.J. 123, 322-23 (1987)).

      Generally, if counsel does not object to the remarks at trial, "the remarks

will not be deemed prejudicial." Id. at 576. By not making a timely objection,

defense counsel indicates a belief that "the remarks were [not] prejudicial at the

time they were made." Ibid. The lack of an objection "also deprives the court

of the opportunity to take curative action." Ibid. Nevertheless, even if defense

counsel does not object, the "prosecutor's remarks and actions must at all times

be consistent with his or her duty to ensure that justice is achieved." Ibid.

(quoting State v. Long, 119 N.J. 439, 483 (1990)).




                                       25                                    A-4519-18
       Because defense counsel did not object to the prosecutor's summation

statements, defendant must demonstrate plain error. See ibid. "Plain error is

'error possessing a clear capacity to bring about an unjust result and which

substantially prejudiced the defendant's fundamental right to have the jury fairly

evaluate the meris of his defense.'" Ibid. (quoting State v. Irving, 114 N.J. 427,

444 (1989)).

       Defendant cites to the following as an example of prosecutorial

misconduct:

              Ladies and gentlemen, as you watched Dr. Shaikh
              testify, there was a reason for this. There is a reason
              we went through every single mark. Every time I asked
              him, Doctor, could that have been a different hit?
              Absolutely, it could have been another hit . . . .
              Remember that over and over and over?

Additionally, defendant contends that the prosecutor presented the killing in an

inflammatory manner, introducing the unfounded theory that defendant

"stomped" the victim to death. We do not agree. The prosecutor's statements

were reasonable inferences drawn from the medical examiner's testimony. It

was up to the jury to accept or reject those inferences. See R.B., 183 N.J. at

330.

       With regard to defendant's contention that the prosecutor mischaracterized

defendant's testimony, he points us to the following:

                                       26                                   A-4519-18
                  Now, let's just play the game this did happen.
            Why would [seventy-four]-year-old [Galfy], the heart
            condition [sic], then try in any way to drag a six-foot,
            175 pound [defendant] -- whatever he weighs -- back to
            the bedroom? Why not just assault him where he lies?
            Wouldn't that be a heck of a lot easier than trying to get
            him to the bedroom? But not even in the bed, allegedly
            dump[ing] him on the floor? But we know who's found
            on the floor and it's not [defendant] because he's here.
            None of that makes sense. But the memory keeps
            getting better as last week's story continues.

These comments were unobjectionable.

      At trial, defendant said he recalled sitting with the victim in the living

room, "feeling warm and fuzzy, and the last thing [he] remember[ed] [was]

hearing the Jeopardy theme and then [he] was on the floor of [Galfy's] room on

[his] back." The prosecutor's comments pointed out to the jury the weakness in

defendant's description of the manner in which the killing occurred. He drew

permissible inferences from the evidence, which the jury was free to accept or

reject.

                                       V.

      Defendant also contends that the trial court's application of aggravating

factor one during sentencing was improper double counting of the evidence used

to establish the offense. He argues that the nature of the attack, namely, a

beating resulting in death, satisfied the statutory element for murder and



                                       27                                 A-4519-18
therefore made the circumstances unavailable as support for aggravating factor

one.

       But as the Court said in State v. Fuentes, 217 N.J. 57, 75 (2014), "a

sentencing court may justify the application of aggravating factor one, without

double-counting, by reference to the extraordinary brutality involved in an

offense." So long as the injuries exceeded those required to satisfy the statutory

element, this factor is available because the conduct "extended to the extreme

reaches of the prohibited behavior." Ibid. (quoting State v. Henry, 418 N.J.

Super. 481, 493 (Law Div. 2010)).

       In this case the injuries exceeded those necessary to cause death.

Therefore, it was not error for the court to find aggravating factor one.

                                       VI.

       Defendant also contends that the court erred in barring testimony from

him and others regarding the victim's vacations out of the country, which

defendant described as "like kind of creepy." Additionally, defendant claims

the victim told him about a "young friend" that lived with him and who,

whenever guests were present, would become very intoxicated. Defendant

asserts the testimony was relevant under N.J.R.E. 404(b) to help establish for




                                       28                                   A-4519-18
the jury his reasonable belief of the need to defend himself from Galfy's sexual

advances.

      When considering the trial court's evidentiary rulings, we employ a

deferential abuse of discretion standard, reviewing the rulings "only for a 'clear

error in judgment.'" State v. Medina, 242 N.J. 397, 412 (2020) (quoting State v.

Scott, 229 N.J. 469, 479 (2017)). An appellate court may "not substitute [its]

judgment for the trial court's unless its 'ruling "was so wide of the mark that a

manifest denial of justice resulted."'" Ibid. (quoting State v. Brown, 170 N.J.

138, 147 (2001)).

      For evidence to be admissible at trial, it "must be relevant—that is, it must

have 'a tendency in reason to prove or disprove any fact of consequence to the

determination of the action.'" State v. Sanchez-Medina, 231 N.J. 452, 462

(2018) (quoting N.J.R.E. 401). The court's "inquiry focuses on 'the logical

connection between the proffered evidence and a fact in issue,'" and "[e]vidence

need not be dispositive or even strongly probative in order to clear the relevancy

bar." State v. Buckley, 216 N.J. 249, 261 (2013) (quoting Furst v. Einstein

Moomjy, Inc., 182 N.J. 1, 15 (2004)). The court should ask "whether the thing

sought to be established is more logical with the evidence than without it." Ibid.

(quoting State v. Coruzzi, 189 N.J. Super. 273, 302 (App. Div. 1983)).


                                       29                                    A-4519-18
      "Even if relevant, 'evidence may be excluded if its probative value is

substantially outweighed by the risk of . . . undue prejudice, confusion of issues,

or misleading the jury.'"     Sanchez-Medina, 231 N.J. at 462 (alteration in

original) (quoting N.J.R.E. 403). For evidence to be admissible it "must be

'relevant to a material issue,' and its probative value 'must not be outweighed by

its apparent prejudice.'" Id. at 465 (quoting State v. Cofield, 127 N.J. 328, 338

(1992)).

      The court did not err in keeping this testimony out.         Barring cross-

examination of a neighbor regarding a prior occupant of the victim's home, or

defendant from testifying about Galfy's alleged "creepy" vacations was a

reasonable exercise of discretion. The evidence was not of "other crimes,

wrongs, or acts," N.J.R.E. 404(b), and was not relevant. It constituted highly

speculative suggestions intended to bolster defendant's theory that he needed

extreme force to fend off Galfy's alleged sexual overtures. Galfy's vacations

and that he previously lived with a young man had little relevance to the trial

issues. Any minimal probative value it had was substantially outweighed by the

potential for undue prejudice or confusion. See Sanchez-Medina, 231 N.J. at

462; N.J.R.E. 403.




                                       30                                    A-4519-18
                                      VII.

      Defendant also argues that cumulative error prevented him from receiving

a fair trial. Since we conclude no error occurred, the point does not warrant

further discussion in a written opinion. R. 2:11-3(e)(2).

                                      VIII.

      Defendant in his uncounseled brief raises many points for which there is

little support in the record. Overall, they do not warrant extended discussion in

a written opinion. R. 2:11-3(e)(2).

      Defendant revisits the denial of his motions for change of venue. The

victim was a former law partner of the criminal presiding judge in the county

where he was tried. The partnership ended some thirteen years before the trial.

So long as that judge did not preside over any aspect of the matter, the

Assignment Judge who heard defendant's motion did not consider removal

necessary. See In re Advisory Letter No. 7-11 of the Sup. Ct. Comm., 213 N.J.

63, 77 (2013). We agree.

      Additionally, the trial judge on the record commented that he had seen the

video that launched defendant to internet fame. Defendant views this act as

highly prejudicial but does not identify the prejudice.




                                       31                                  A-4519-18
      Defendant asserts there were multiple times in the courtroom during

which he claims he was treated disrespectfully.        Occasionally, the record

establishes the judge became frustrated with the proceedings, and with

defendant's conduct in the courtroom. These instances were rare, did not affect

the legal rulings, and could not have prejudiced the jury's verdict.

      Defendant also seems to argue that the court erred in instructing the jury

on involuntary intoxication because there was insufficient evidence to warrant

the charge being given. During the charge conference, counsel said he wanted

the instruction, but that his client did not. A trial judge may deliver a charge

when a defendant objects to it only if the facts "clearly indicate" that the

proposed charge is appropriate. State v. Choice, 98 N.J. 295, 298 (1985).

      "[W]here counsel requests a charge on a defense, it will be given if there

is a rational basis in the evidence to do so." State v. R.T., 205 N.J. 493, 509

(2011) (Long, J., concurring). The Supreme Court has also stated that "[t]rial

courts must carefully refrain from preempting defense counsel's strategic and

tactical decisions and possibly prejudicing defendant's chance of acquittal."

State v. Perry, 124 N.J. 128, 162 (1991).

      Applying these standards, the instruction was not error.         Defendant

testified that the victim served him beer, that he experienced an unusual taste in



                                       32                                   A-4519-18
his mouth the following morning and felt "fuzzy" after consuming it. Although

defendant did not explicitly say so, he was implying that Galfy drugged him so

he could sexually assault him. The judge had to give the charge under these

circumstances because the defense depended in part on that claim.

      For the first time on appeal, defendant asserts he should have been

permitted to call the prosecutor and the judge as witnesses. Defendant believes

the State did not do sufficient testing on the material gathered from the crime

scene, and that the judge denied seeing sheriff's officers laughing at his recorded

statement when it was played to the jury. These requests are procedurally

improper and have no foundation in the record.

      Defendant requested and was denied an adverse inference instruction

during the trial. He alleges the State should have administered a rape kit, tested

a towel found at the crime scene for semen, and conducted forensic investigation

to support his theory of the case. The adverse inference instruction, however, is

appropriate when the alleged "spoliator destroyed or otherwise concealed

[evidence that] would have been unfavorable . . . ." State v. Dabas, 215 N.J.

114, 140 n.12 (2013) (quoting Rosenblit v. Zimmerman, 166 N.J. 391, 401-02

(2001)). Failure to test does not, standing alone, justify or constitute a basis for

the instruction.



                                        33                                    A-4519-18
      Finally, defendant contends that he should have been permitted to

represent himself. Defendant's motion to represent himself was denied on

January 7, 2019, because of procedural missteps prior to the start of trial.

Defendant never refiled even though the judge clearly explained to him that the

issue would not be reached at that point.

      Defendant also complains that his motion for self-representation at

sentencing should have been granted. At that time, the judge did ask defendant

some of the questions routinely posed to determine if defendant's decision was

being made knowingly and intelligently. See State v. Reddish, 181 N.J. 553,

593-95 (2004) (explaining the court must make inquiries about defendant's

knowledge regarding the implications concerning his right against self-

incrimination, waiver of ineffective-assistance-of-counsel claims, and "the

nature and consequences of his waiver," and that these questions must be "open-

ended" so defendant describes his understanding "in his own words"); see also

State v. King, 210 N.J. 2, 19-20 (2012).

      During the oral argument on defendant's motion, the court stressed that

defendant's conduct in the courtroom, and relationship with serial attorneys,

demonstrated that his wish to proceed pro se was nothing short of an "attempt

to manipulate the [c]ourt proceedings as he ha[d] attempted to do so throughout


                                      34                                 A-4519-18
the entirety of the trial." In the judge's opinion, the application was a step taken

only to delay the process. The judge noted that under State v. Drew, 383 N.J.

Super. 185, 200 (App. Div. 2006), a defendant must demonstrate a willingness

to comply with rules of procedure and courtroom protocol in order to effectively

waive his right to counsel—which defendant had not.

      The    judge     observed   defendant   had    "been   hostile,   aggressive,

noncompliant, ha[d] repeatedly ignored serial admonitions from [the] [c]ourt

over and [over] again," and that "his conduct ha[d] been serially contemptuous"

and "deviously calculating."      As an example, the court cited defendant's

reference to the viral video of his news interview during his testimony "knowing

the great lengths [to which] the lawyers and the [c]ourt went . . . to ensure there

would be no such reference to the clearly irrelevant[,] inadmissible and highly

prejudicial video interview or the incident that led to the video." The judge

referenced other instances where defendant outright disregarded the court's

rulings. Additionally, during an "unrestrained outburst" outside the presence of

the jury, defendant described his trial as a "kangaroo court." Even as the judge

was rendering his decision on defendant's motion to represent himself, defendant

continuously interrupted him. Accordingly, the judge's decision was not an

abuse of discretion.


                                        35                                    A-4519-18
      Any other claim of error not explicitly addressed in this opinion is too

lacking in merit to warrant further discussion. R. 2:11-3(e)(2).

      Affirmed.




                                      36                                A-4519-18